ORDER
PER CURIAM.
James A. Fuhrmeister (Defendant) appeals from the trial court’s judgment entered upon his conviction by a jury of felony possession of a controlled substance, methamphetamine, Section 195.202 RSMo 19941 (Count I), misdemeanor possession of a controlled substance, marijuana, Section 195.202 (Count II), misdemeanor driving while intoxicated, Section 577.010 (Count III), and possession of drug paraphernalia, Section 195.238 (Count IV). The trial court sentenced Defendant to seven years imprisonment in the Missouri Department of Corrections on Count I plus terms of one year in jail on Counts II and IV, and six months in jail on Count III. The trial court imposed the sentences on Counts II, III, and IV concurrent with each other and consecutive to the sentence in Count I. Additionally the trial court *759imposed fines of $5,000 on Count I, $1,000 on Count II, $500 on Count III, and $1,000 on Count IV.
Defendant alleges the trial court erred in: 1) sustaining the State’s motion to strike Venireman Cunningham for cause, and 2) failing to grant Defendant’s motion for new trial because a juror allegedly heard Defendant and his family discuss the case at lunch during the noon recess. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent citations are to RSMo 1994 unless otherwise noted.